Citation Nr: 9921036	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of fusion of the left (minor) wrist, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1993 rating decision and subsequent rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In those decisions, entitlement to a 
temporary total disability rating for postsurgical convalescence 
was granted, effective from June 1, 1993 through August 31, 1993, 
November 6, 1996 through January 31, 1996, and from March 26, 
1997 through May 31, 1997.  The appellant was also granted an 
increased disability evaluation, from 10 percent to 20 percent, 
for his left wrist disorder, effective January 1, 1994.

The case was previously before the Board in May 1996 and again in 
November 1997.  In its November 1997 decision, the Board granted 
a four-month extension of a temporary total disability rating for 
post surgical consultation, from September 1, 1993 through 
December 31, 1993.  It also remanded the appellant's claim for an 
increased disability rating in order to obtain an additional 
examination of the veteran and medical opinions.  For the reasons 
indicated below, the Board must once again remand this case. 


REMAND

The VA has a duty to assist the veteran once his claims are found 
to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  A well-
grounded claim is one which is meritorious on its own or capable 
of substantiation.  It need not be conclusive, but only 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
veteran's claim for an increased rating in this case is shown to 
be well grounded, but the duty to assist him in its development 
has not yet been fulfilled.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

After a thorough review of the veteran's claims file, the Board 
believes that the medical evidence of record is incomplete and 
inadequate for rating the veteran's service-connected left wrist 
disorder.  The most recent VA examination of the veteran's wrist 
was conducted in January 1998.  However, the medical evidence of 
record indicates that he underwent surgery for an exostosectomy 
of the left distal radius in September 1998.  

Where the record does not satisfactorily reveal the current state 
of the claimant's disability, fulfillment of the statutory duty 
to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Seals v. Brown, 
8 Vet. App. 291, 295 (1995).  Accordingly, the Board concludes 
that an additional VA examination of the veteran's left wrist 
disorder should be conducted.  

In his Written Brief Presentation, dated June 1999, the veteran's 
representative argued that the veteran should be given a VA 
neurological examination in order to properly evaluate the 
severity of his left wrist disorder.  On his VA examination, 
dated January 1998, the veteran was diagnosed with median and 
ulnar nerve neuropathy, left hand.  Thus, a VA neurological 
examination should be conducted.

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:
 
1.  The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeal for his service-connected 
postoperative residuals of fusion of the 
left (minor) wrist.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those treatment 
records identified by the veteran which 
have not been previously secured.

Regardless of the veteran's response, the 
RO should attempt to obtain copies of all 
relevant treatment records, including his 
left wrist surgery in September 1998, from 
the VA medical center in Miami, Florida.

2.  The RO should then schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected postoperative residuals 
of fusion of the left (minor) wrist, with 
history of fracture and neuropathy of the 
hand.  The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted, 
including X-rays, etc., which the examiner 
deems necessary.  The examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any left wrist disorder 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function and movement of his 
left wrist.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. 
§ 4.40 (1998) (functional loss may be 
due to pain, supported by adequate 
pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges of 
motion of the left wrist, in degrees, 
for dorsiflexion, palmer flexion, 
radial deviation and ulnar flexion.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  If 
the left wrist is found to be 
ankylosed, the report should state 
this conclusion, as well as the angle 
in degrees in which the wrist is 
ankylosed.

c. The examiner should note whether 
any scars are present in the veteran's 
left wrist area.  If so, the 
examination report should describe the 
scar (location and size) and indicate 
whether it is tender or painful on 
object demonstration and/or whether 
the scar interferes with the normal 
function of the left hand or wrist.

3.  The appellant should also be accorded an 
examination by a VA neurologist.  The report 
of this examination should include a detailed 
account of all neurological manifestations 
and pathology associated with the veteran's 
service-connected postoperative residuals of 
fusion of the left (minor) wrist, with 
history of fracture and neuropathy of left 
hand.  The examiner should indicate whether 
or not the appellant suffers from neurologic 
manifestations due to this condition.  All 
necessary tests and nerve conduction studies 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  Special attention 
should be given to the presence or absence of 
pain, muscle spasms, numbness or 
radiculopathy involving the left upper 
extremity.  The examination should be 
comprehensive and the entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The neurologist 
should provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  The RO should readjudicate the 
veteran's claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of the 
claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all the 
pertinent evidence, law and regulatory criteria.  They should be 
afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The veteran needs to take no action 
until so informed.  The purpose of the REMAND is to assist the 
veteran and to obtain clarifying information.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


